FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROMELIUS A. RAMIRO,                              No. 10-72815

               Petitioner,                       Agency No. A044-812-698

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Romelius A. Ramiro, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law and claims of due process violations.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pagayon v. Holder, 675 F.3d 1182, 1189, 1191 (9th Cir. 2011) (per curiam). We

deny the petition for review.

      Ramiro does not dispute that he was convicted of distributing

methamphetamine in violation of 21 U.S.C. §§ 860(a), 841(a)(1), 841(b)(1)(C),

and 18 U.S.C. § 2, and has not established that this conviction is invalid or not

final for immigration purposes. See Planes v. Holder, 652 F.3d 991, 996 (9th Cir.

2011) (a conviction is final for immigration purposes where a judgment of guilt has

been entered and a punishment imposed, even where a direct appeal or collateral

attack is pending). Accordingly, the agency properly determined that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) (aggravated felony based on illicit

trafficking in a controlled substance) and 8 U.S.C. § 1227(a)(2)(B)(i) (controlled

substance violation).

      It follows that the agency did not commit legal error or deny Ramiro due

process in denying his motion to terminate removal proceedings. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a

due process claim).

      The agency properly denied Ramiro’s request for continuance for failure to

show good cause. See 8 C.F.R. § 1003.29; Malilia v. Holder, 632 F.3d 598, 604

(9th Cir. 2011).


                                          2                                    10-72815
      We deny Ramiro’s motion to hold his case in abeyance pending the results

of his appeal of the district court’s denial of his 28 U.S.C. § 2255 motion to vacate

his sentence.

      Ramiro’s remaining contentions lack merit.

      PETITION FOR REVIEW DENIED.




                                          3                                    10-72815